 It is a great pleasure for me to be representing Tunisia for the first time in the United Nations and speaking on behalf of Arab and African Tunisia, which is proud of being Arab. I take pleasure in congratulating you, Sir, on your unanimous election to the presidency c . *he forty-first session of the General Assembly, which demonstrates the great respect in which Member States hold you. My delegation is convinced that your well-known qualities as a diplomat, your great experience and your wide knowledge of the United Nations will prove most valuable as you guide our deliberations on the important and complex items on our agenda.
I should like also to pay a well-deserved tribute to Ambassador Jaime de Pinies, a great friend who was President of the fortieth session of the General Assembly. The qualities of leader ship, dedication and wisdom that he demonstrated in presiding over the fortieth session earned him our deep and lasting gratitude.
I wish to say to Mr. Perez de Cuellar, our Secretary-General, how very glad we are to see him among us once again completely recovered and resuming his work with all the dedication and sagacity that he has always displayed. We congratulate and thank him for the courage, level-headedness and constructive approach he has demonstrated,- particularly in his latest report on the work of the Organization. I should like to congratulate him also on his welcome and decisive contributions in dealing with difficult issues, (continued in French)
This session is taking place at a crucial stage in preparations for the major negotiations between the two super-Powers which have been awaited for so many years. We hope that the mishaps along the way that occur from time to time and make us wonder whether those negotiations will ever take place will not thwart the profound universal aspiration to a better world in which peace, security and progress will prevail.
 All nations, regardless of their size, attach the greatest importance to these negotiations. Their success will to a large extent depend on the practical response they bring to the super-Powers' overall concerns.
Naturally, the limitation of nuclear weapons and a halt to the arms race, particularly in outer space, in favor of collective security that promotes lasting peace and fruitful co-operation will be the main goal of the proposed East-West dialog. The peace-loving nations that seek progress and prosperity, as our own does, can but welcome such a development,
There is hardly any need for me to recall how indescribably wasteful the arms race is at a time when so many nations are arduously struggling just in order to live and their peoples just in order to survive.
Redeployment of finances currently used by some to produce weapons and by others to buy them at inordinate prices towards development projects would contribute immensely to solving growth problems in the third world and also promote the harmonious development of international relations of benefit to all. To this end the American-Soviet negotiations must not be limited to deployment and counter deployment of missiles in Europe; they must also deal with establishing a balance of deterrent systems between the super-Powers. This in itself is not enough, but it is a commendable objective, one we would like to see attained.
Already, the news from Stockholm on the agreement reached on specific measures to restore confidence is very encouraging, and we are pleased. We also welcome the constructive aspect of these measures, which constitute the first ray of hope in more than seven years in this difficult process of negotiations on disarmament in Europe.
Arms developments are the result of international tensions throughout the world. Any agreement on limitation, banning and reducing military potential, whatever the size of the force involved, must be the result of considerations that go beyond weapons themselves and take account of the whole range of international factors.
Foremost among these factors is the right of peoples to self-determination. More than 40 years after the San Francisco Charter was signed, peoples in the Middle East, Africa and Asia still suffer under the colonial yoke or once again find themselves deprived of their freedom. We are not the only ones to be shocked at this and to condemn it. The major Powers themselves say that they are dismayed. All of them are distressed at violations of the Charter involving injustice when it strikes the centers of their own interests.
In promoting negotiations between the super-Powers and other Powers, it is surely time now that these problems of freedom and dignity for millions of men and women should be regarded as fundamental problems and that the super-Powers should agree on treating them as such. In other words, they should agree to remove those considerations that have no raison d'etre except their mutual antagonism at the world level. As we see it, the relaxation of tension that is sought does, to a large extent, depend on their just solution in keeping with the inalienable rights of peoples to self-determination.
Secondly, world peace is seriously threatened by the interplay of regional conflicts and acts of destabilization. Of course, most of the time, these acts involve local regimes that use violence as their preferred instrument for promoting their hegemonistic aspirations and have recourse to the use of force and aggression to carry out their dark designs, scorning the principles and rules of law governing the international order.
Yet, it seems to us that the super-Powers are not entirely free of responsibility. The sorry plight of innocent people in Africa, the Middle East and Asia reduced to a tragic existence of death and devastation should not leave them
indifferent. Neither should the cruel dilemma in which many countries find themselves obliged to buy weapons at exorbitant prices, to the detriment of their economies and the social well-being of their peoples. Yet, thanks to their influence deriving from their power and the responsibility they assumed on the world level, the major countries are able to change the diabolical course of events, so that hotbeds are extinguished and negotiations can replace armed confrontation. That is how the super-Powers could increasingly introduce the best remedy to eliminate the scourge of terrorism - individual terrorism and State terrorism - which is also gradually making use of evermore sophisticated weaponry.
As everyone knows, one kind of terrorism is but an extension of acts of violence caused by the obstinate refusal to recognize legitimate and inalienable rights of peoples subjected to foreign domination. Having said that, we are in no way trying to justify or excuse terrorism as a loathsome practice? but we feel that one should not neglect one important element in our understanding, one which truth and the reality of the situation make it incumbent upon us to recall. For terrorism is also an extension of acts of violence committed by those who obstinately refuse to accept this aspiration to freedom? and it is also an extension of acts of violence committed by belligerent countries in the vain hope
of exercising some pressure or indeed achieving victory.
There is no need for me to emphasize our extremely strong condemnation of terrorism, which, as tragic recent events have unfortunately reminded us, strikes innocent children, women and the elderly. They are innocent victims of conflicts with which they have absolutely nothing to do.
It is indeed with real feeling that I refer here to the painful trial imposed on France, in its capital, by blind attacks on innocent persons who, as I say, have nothing to do with the difficult debate on the international scene
Prance and its President, its Government and its people, deserve a better response to the contribution they are making to the solution of the problems that are of concern to us all. We condemn terrorism wherever it occurs and will indeed co-operate to prevent such misdeeds and to punish the guilty. But we also believe that we can crush this evil only if we attack it at its roots.
Tunisia, an Arab country by reason of its unalterable identity, an African country because of its roots and the way it has taken root, a Mediterranean country through its universal aspirations, is indeed well placed to give expression to some truths relating to the concerns we share in these very perilous times.
In the Mediterranean, to begin with, the situation is indeed a threatening one. The Mediterranean has traditionally been described as the lake of peace, and this is the unanimous desire of all the coastal States. It is also the cradle of civilizations that have given mankind so many things to be proud of. Yet, in this area we are witnessing a re-emergence of armed conflicts, open and covert terrorism, things that make this area a favored area for confrontations, increasingly serious in scope and with incalculable implications. Overlying disputes relating to offended nationalism is an East-West antagonism which maintains hotbeds of tension and jeopardizes any possibility of peace. And so, in the final analysis, the goals of the local antagonists are submerged in these greater stakes that go beyond them.
The problem of the Middle East, the problem of Palestine, which is undergoing torture, is often subjected to the effects of this East-West antagonism.
This problem is at the crux of all the crises in the Arab world, crises that could lead to tragic upheavals affecting society in countries far away from the region. But this does not seem to influence Israel at all*, it is still, blindly, obstinately, considering force and alliances as the exclusive grounds for its right
to drive a people from its lands. How else could one explain that in response to all the proposals made by the Arab side, particularly the Fez plan, in response to all the terms accepted by the Palestinian side, the Israeli side responds with a categorical refusal to engage in any discussion on the basis of a fair and lasting compromise, one that would involve a return of the occupied land, thus ensuring a safe and secure existence for all States in the region?
This formula, which is repeated in all international forums, must one day prevail through the understanding of those who realize they cannot let this tragedy go on developing until it threatens the whole weald. In these circumstances and in connection with this tragedy, we must recall the moving words of wisdom and sincerity spoken by President Bourguiba in 1965 in Jericho, when he called for this solution, which is feasible and good for our Palestinian brothers, a solution based on strict international legality, namely the decision of the United Nations.
The only thing that can support Israel's refusal is obviously force, military superiority, which enables it to hold to its inflexible position and engage in an armed conflict in which it thinks it will be victorious. But there can be a change in the balance. Force will not necessarily always be a prerogative of just one area and one party. It is military force that enables Israel to invade any country at all in the area, such as Lebanon, under the pretext of guaranteeing its own security, and then to continue occupying the area as long as it feels it is necessary.
So for more than four years there has been a new dimension to the problem of the Middle East. This is a new imbroglio that brings increased tragedy, death, fear and anguish, far away from the frontiers of Lebanon.
We are analyzing this tragedy without using euphemisms. Sometimes we may sound a little severe, but I think it is quite clear that we have no hatred at all towards Jews living in any part of the world whatsoever, because Jews are our brothers through their origin, and in Tunisia they are our brothers because we have the same national identity. They have the right to regard themselves as full citizens, to live as such and to flourish as such. They are even entitled to respect for their fervent devotion to our common national identity.
Our people, and Bourguiba in particular, believe in tolerance and human fraternity. This is well enough known for me not to have to dwell on it here. It is because we refuse to let a racially inspired danger erupt elsewhere in the world that we are pleading for peaceful and reasonable solutions. This is why we want to see some influence from the super-Powers and from the major Powers, in support of restoring the total sovereignty of the Palestinian people with a guarantee for all States in the region to enjoy peace.
Do people believe that the East-West dialog can take place while this part of the world is still in flames? And Europe, an integral part of the Mediterranean basin, should surely respond more vigorously in order to restore a just and lasting peace, inspired by that spirit of justice and by the moral values that are the very basis of European democracy.
Moreover, this is the only real way in which it can escape from the cycle of violence to which it is being subjected, and the cost in human life and money is beginning to weigh on it. Moreover, would this not be the most effective way of combating terrorism, and then building this economic and culturally complementary whole, this union between the developed European north and the Arab-African south, which is still developing but which has such tremendous potential?
The same applies to the situation in southern Africa. A problem of freedom and dignity affecting two peoples, victims of colonialism and shameless racial
discrimination is increasingly shifting into a conflict with world dimensions, because, on the one hand there are damaging consequences for all countries in the subregion, whose security, stability and supplies of food are being affected, and also because it is leading to a disturbance, if not a rupture, in trade and co-operative relations between the West and the region that is so useful to the economy of the West.
Other conflicts bring suffering to other parts of the world. Millions of men and women are deprived of their inalienable right to self-determination and to choose their own kind of government. Bloodthirsty repression follows punitive expeditions and leads to the exodus of millions of innocent people from their homeland.
Thus, the situation in Afghanistan remains a tragic stalemate. Tunisia renews its appeal to the international community to take strong action without delay to promote a peaceful solution based on the principles of the Charter, thereby ensuring the withdrawal of foreign troops and respect for the independence, territorial integrity and non-aligned status of Afghanistan and the right of refugees to return to their homes.
The same applies to Cambodia, where the people have been decimated by massacres, war, and disease. Here also our Organization should take firmer action to ensure the withdrawal of foreign troops and respect for the independence and territorial integrity of that country and the right of the people of Kampuchea freely to choose their own future.
Important though it is to invite the United States of America and the Soviet Union to undertake negotiations covering all aspects of international tension, including the arms race, this is only one factor, and in highlighting their paramount role in the reduction, if not the elimination, of regional tensions and conflicts we are not in any way minimizing the responsibility of the protagonists in many of the conflicts which are disrupting the third world.
The parties involved in the conflicts cannot justify their actions, which are damaging to themselves and to others beyond the area of conflict, by the fact that the super-Powers allow this to happen.
The position of Tunisia is clear. It has been stated many times from this rostrum, in other, regional forums and within the framework of the Non-AlignedMovement. Our position derives from our belief, the belief of President Bourguiba, in the freedom of peoples to determine their own future, respect for the sovereignty of nations and peace in a world of brothers dedicated to the well-being of the people.
It is in the light of that search for peace that Tunisia is particularly concerned by the tragedy being played out by two fraternal countries. After six years of bitter fighting, bringing death and destruction to Iraq and Iran, those two countries must take the sensible course of peace and negotiation. They must save their human and economic potential from destruction, which could become irreversible. They must realize the danger of this disastrous development of a ridiculous war, condemned to failure for both sides, the real danger of its bringing death and desolation to neighboring countries and of assuming an international dimension, and goes beyond the context of the region, because of the strategic economic interference that could provoke such an extension.
Iran in particular must understand that its interest lies in peace, which it ca:: still establish with Iraq, which has already accepted an immediate cease-fire supervised by the United Nations with a view to finding a solution to the conflict in keeping with the principles of international law and the relevant United Nations resolutions.
The distressing problems raised by conflicts in other regions far from ours should encourage us to fulfill the wishes of successive generations in the northern part of Africa.
Thus, Tunisia is working with faith and determination to bring nearer the blessed day when a united Maghreb will at last be a living reality. Tunisia, at the instigation of President Bourguiba, dean of the Heads of State of the Maghreb, proposed nearly two years ago a Maghreb summit meeting with the objective of
establishing principles and working out ways and means of bringing about a united Maghreb based on mutual trust, good-neighborliness, non-interference in the internal affairs of other States, agreement on matters of common concern and the promoting of co-operation between the States of the region. That meeting, by looking to the future with confidence, is intended to be a valuable opportunity for considering together the problems that are obstacles to the creation of such a Maghreb, and, of course, Western Sahara is in the forefront of our preoccupations.
The difficulties that have impeded our initiative will not prevent us from persevering in the patient search for the means of bringing about this Maghreb community to help us solve our common economic problems and fulfill an old hope that has never died. That community will be a model of co-operation and a powerful partner for the other coastal countries in the conception and realization of a policy that will make the Mediterranean an area of brotherhood.
Thanks to respect for these principles, realism and the farsightedness of their leaders, faced with the existing problems and the challenge they present, the coastal States of the Mediterranean, from north to south and east to west, will have an opportunity to make their sea, the Mediterranean, which today is prey to all kinds of tension and conflict, a lake of peace, friendship and co-operation. It is time for a spiritual revolution so that confrontation may give way to dialog and quarrels about matters that can now be resolved may cease, to the benefit of the great aspirations the fulfillment of which will determine the future of mankind.
We firmly believe that the United Nations has an important role to play in that process, which could lead to the accomplishment of its great cause, which is certainly within our grasp if we take control of events and direct our action towards common objectives in which the interests of one are the interests of all. So we might think about reaching agreement on ways aid means of establishing peace, security and co-operation in the Mediterranean, thereby avoiding any danger of the confrontation that might result from the extreme tensions in this part of the world.
Tunisia is making this proposal, and we suggest that it should be considered by all those concerned, in the hope that the idea will make headway at the next session of our Assembly and that specific means of implementing the proposal can be drawn up then.
In entrusting to this Organization the realization of our ideas, in choosing it as the best forum for giving effect to them, we are reaffirming our faith in its important task, which as we all know is to reduce antagonism, and to mobilize good will in order to free our world of tension and conflict by the pursuit of the dialog so essential to mutual understanding and to the harmonization of international relations. But if our Organization is to continue this task and bring it to a successful conclusion it must have the means to do so. We are convinced that each one of us will do his best to ensure that means are made available in terms both of material requirements, and of the resolve to reassert the authority of this Organization that has rendered such outstanding service to mankind. As far as Tunisia is concerned, and President Bourguiba, this prestigious Assembly constitutes, as always, the summit of the international legal order. Thus, it has been a pleasure and an honor for me to speak here on behalf of my country, and make the voice of Tunisia heard from this rostrum.

